EDMONDS, J.,
dissenting.
The majority ignores the effect of ORS 23.530(1)1 and *209instead relies on Williams v. Wilson, 42 Or 299, 70 P 1031 (1902), which was decided before the enactment of ORS 23.530. The right to redeem is wholly defined by statute. First Federal v. Gruber, 290 Or 53, 57, 618 P2d 1265 (1980); Stamate v. Peterson, 250 Or 532, 533, 444 P2d 30 (1968). Notwithstanding plaintiffs’ argument, which the majority appears to adopt, that the proviso portion of ORS 23.530(1) does not apply to mortgages, and that Williams is still a binding precedent, I would hold that the outcome of this case is controlled by ORS 23.530(1).
Williams held that a mortgage foreclosure is an in rem proceeding that adjudicates the status of all liens, whether mortgage or judgment liens, against a parcel of real property. Under Williams, a mortgage foreclosure does not affect the vitality of the in personam judgment, which remains in effect and which is a potential source for a lien, should the judgment debtor acquire any real property interest subsequent to the judgment of foreclosure.
Subsequent to Williams, the legislature enacted ORS 23.530(1). Because it is clear and unambiguous, it must be applied according to its plain meaning. See Satterfield v. Satterfield, 292 Or 780, 782, 643 P2d 336 (1982).
The statute provides, in relevant part:
“[I]n the event redemption is made by anyone acquiring the legal title after attachment, or after a judgment becomes a lien on the property, such person shall acquire no greater or better right thereby to the property so redeemed than the holder of the legal title at the time of such attachment or judgment.”
The clear, unambiguous meaning of that language is that a judgment lien that has previously been discharged by a judgment of foreclosure is reinstated by operation of law when the judgment debtor or the judgment debtor’s assignee exercises the right of redemption. ORS 23.530(1) avoids, unlike the majority opinion, the potential of a judgment debtor nullifying *210the effect of a judgment lien by conveying the right of redemption.
Plaintiffs rely on Ulrich v. Lincoln Realty Co., 180 Or 380, 168 P2d 582, 175 P2d 149 (1947), and a 1953 amendment to ORS 23.530(1) as support for their argument that the proviso portion of ORS 23.530(1) does not apply to mortgages. In Ulrich, the mortgagee recovered a deficiency judgment against the mortgagor, who had conveyed the property before the foreclosure judgment. The mortgagor’s assignee redeemed. The court held that, because the judgment only became a lien on the day of docketing and because at that time title to the mortgaged property was held by the assignee, the judgment lien did not attach to the property. Ulrich does not hold that the predecessor to ORS 23.530(1) does not apply to mortgages but, rather, that, because the mortgagor transferred title before the judgment attached, the statute is inapplicable.
In the codification of Oregon Revised Statutes in 1953, the legislature deleted the phrase “or after the institution of a suit to foreclose a mortgage or lien,” from the statute. Before the amendment, it read, in relevant part:
“[I]n the event redemption is made by anyone acquiring the legal title after attachment, or after the institution of suit to foreclose a mortgage or lien, or after a judgment becomes a lien on the property, such person shall acquire no greater or better right thereby to the property so redeemed than the holder of the legal title at the time of such attachment or judgment or the institution of such suit.” OCLA § 6-1602.
Plaintiffs’ argument that the proviso clause of ORS 23.530(1) does not pertain to mortgage foreclosure actions is inconsistent with the preceding portion of subsection (1) and with subsection (2), which both specifically refer to redemption rights arising from a mortgage. It is an axiom of statutory construction that, in discerning legislative intent, a statute should be construed to give consistent effect to every word, phrase, sentence and section. Thompson v. IDS Life Ins. Co., 274 Or 649, 653, 549 P2d 510 (1976). It is noteworthy that the 1953 amendment removed not only the words “suit to foreclose a mortgage,” but also the words “or lien.” By the amendment, the legislature was eliminating surplusage, because the remaining phrase, “acquiring the legal title after attachment,” *211refers to the “mortgagor” mentioned in the first sentence of the subsection.2
In summary, I would hold that ORS 23.530(1) has legislatively overruled Williams and that plaintiffs’ interest in the real property at issue here can be no greater than the interest held by their grantor. The judgment liens held by defendants continued to attach to any interest owned by Loevitaur, including his redemption rights. The foreclosure only had the effect of eliminating the mortgage lien and the judgment liens against the fee title. When Loevitaur conveyed his right of redemption to plaintiffs, that right was subject to defendants’ judgment liens. Plaintiffs could not have received any greater interest than Loevitaur could convey.

 ORS 23.530 states:
“Property sold subject to redemption, as provided in ORS 23.520, or any part thereof separately sold, may be redeemed by the following persons:
“(1) The mortgagor or judgment debtor whose right and title were sold, or the heir, devisee or grantee of the mortgagor or judgment debtor, who has acquired, by inheritance, devise, deed, sale, or by virtue of any execution or by any other means, the legal title to the whole or any part of the property separately sold; provided, that in the event redemption is made by anyone acquiring the legal title after *209attachment, or after a judgment becomes a lien on the property, such person shall acquire no greater or better right thereby to the property so redeemed than the holder of the legal title at the time of such attachment or judgment.
“(2) A creditor having a lien by judgment, decree or mortgage on any portion of the property, or any portion of any part thereof separately sold, subsequent in time to that on which the property was sold. Such creditors, after having redeemed the property, are to be termed redemptioners.”


 There is no legislative history available regarding the 1953 amendment.